Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined.
Amendments
Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, and 20 have been amended. Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

CLAIMS 8-14 are rejected under 35 U.S.C. 101 because the claimed invention does not fall within any of the four statutory categories of eligible subject matter.  The claimed invention is directed to non-statutory subject matter. The claims recite a “computer readable medium”; however, no definition exists in the specification which explicitly excludes non-statutory transmission media from being computer readable media. Although specification paragraph [0113] states, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”, Examiner interprets “computer readable storage medium” as recited by the specification to be distinct from “computer readable medium” as recited by claims 8-14.
Therefore, the broadest reasonable interpretation of the claims requires that the Examiner consider them to encompass transmission media, and thus the claims are non-statutory under Step 1 of the 35 U.S.C. 101 flowchart. The claim is not patent eligible. 
In order to pass Step 1, Applicant can amend the claims by adding the words "non-transitory" prior to "computer readable medium” which will explicitly exclude any non-statutory subject matter from being read into the claim and would not constitute new matter. 
For sake of compact prosecution, claims 8-14 are evaluated below under Step 2A Prongs 1 and 2 and Step 2B assuming the computer program product is eligible subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
CLAIM 1 
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
extracting, from a ruleset… , an initial domain of values for each decision within the ruleset; 
(Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of finding an initial domain of values for each decision within the ruleset.)
computing,… based on the initial domain of values and a hierarchical structure of the ruleset, a reduced domain of values for each decision that, for each decision, contains options for the decision that are attainable by making lower-level decisions starting from a lowest level decision to obtain a constrained hierarchical structure which constrains each decision by a domain; 
(Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of reducing the initial domain of values to a reduced domain of values.)
propagating… each of the reduced domain of values upwards in the hierarchical structure; (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of bringing the reduced domain of values to a higher level of the hierarchical structure.)
(Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of determining that the ruleset is complete and consistent.)
obtaining… a specific decision to a real-world scenario by applying the hierarchical rule-based decision policy. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of performing the previous steps to a scenario.)
Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim includes the following additional element:
using at least one computer device (recited in every limitation)
The computer device is recited at a high level of generality (i.e., performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.04(d)(I):
The courts have also identified limitations that did not integrate a judicial exception into a practical application: • Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer device element is mere instructions to apply the exception using generic components under MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
further comprising generating the hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of creating a hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein computing a reduced domain of values includes constructing a limited ruleset application constraint graph (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of constructing a limited ruleset application constraint graph.)
and filtering out values from the initial domain that are inconsistent with the limited ruleset application constraint graph. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of discarding values from the initial domain that are inconsistent with the limited ruleset application constraint graph.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
further comprising computing, based on the reduced domain of values, one or more missing cases. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of computing, based on the reduced domain of values, one or more missing cases.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 5.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of making a list of missing rules.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of making a list of arbitrary rules.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 6.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein an arbitration rule is associated with a case having at least one conflicting decision. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of making a list of arbitration rules wherein an arbitration rule is associated with a case having at least one conflicting decision.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 8
Step 1: The claim recites a product, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
extracting, from a ruleset, an initial domain of values for each decision within the ruleset; (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of finding an initial domain of values for each decision within the ruleset.)
computing, based on the initial domain of values and a hierarchical structure of the ruleset, a reduced domain of values for each decision that, for each decision, contains options for the decision that are attainable by making lower-level decisions starting from a lowest level decision to obtain a (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of reducing the initial domain of values to a reduced domain of values.)
propagating each of the reduced domain of values upwards in the hierarchical structure; (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of bringing the reduced domain of values to a higher level of the hierarchical structure.)
determining a completeness and consistency for each decision based on the propagation; and (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of determining that the ruleset is complete and consistent.)
obtaining a specific decision to a real-world scenario by applying the hierarchical rule-based decision policy. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of performing the previous steps to a scenario.)
Accordingly, the claim recites an abstract idea.

Step 2A Prong 2:
computer program product embodied in a 
computer readable medium that, when executed by a 
computer device
These additional elements are recited at a high level of generality (i.e., performing generic computer functions) such that they amount no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.04(d)(I):
The courts have also identified limitations that did not integrate a judicial exception into a practical application: • Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements are mere instructions to apply the exception using generic components, under MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 9 incorporates the rejection of claim 8.
Step 1: The claim recites a product, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
the method further comprising generating the hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of creating a hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 10 incorporates the rejection of claim 8.
Step 1: The claim recites a product, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein computing a reduced domain of values includes constructing a limited ruleset application constraint graph (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of constructing a limited ruleset application constraint graph.)
and filtering out values from the initial domain that are inconsistent with the limited ruleset application constraint graph. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of discarding values from the initial domain that are inconsistent with the limited ruleset application constraint graph.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

CLAIM 11 incorporates the rejection of claim 8.
Step 1: The claim recites a product, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
the method further comprising computing, based on the reduced domain of values, one or more missing cases. (Under its broadest reasonable interpretation in light of the specification, this limitation recites the mental process, but for the recitation of the computer program product, computer readable medium, and computer device, either in one’s head or on paper, of computing, based on the reduced domain of values, one or more missing cases.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 12 incorporates the rejection of claim 11.
Step 1: The claim recites a product, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of making a list of missing rules.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 13 incorporates the rejection of claim 8.
Step 1: The claim recites a product, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of making a list of arbitrary rules.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 14 incorporates the rejection of claim 13.
Step 1: The claim recites a product, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of making a list of arbitration rules wherein an arbitration rule is associated with a case having at least one conflicting decision.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 15
Step 1: The claim recites a system, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
extracting, from a ruleset, an initial domain of values for each decision within the ruleset; (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of finding an initial domain of values for each decision within the ruleset.)
computing, based on the initial domain of values and a hierarchical structure of the ruleset, a reduced domain of values for each decision that, for each decision, contains options for the decision that are attainable by making lower-level decisions starting from a lowest level decision to obtain a constrained hierarchical structure which constrains each decision by a domain; (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of reducing the initial domain of values to a reduced domain of values.)
(Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of bringing the reduced domain of values to a higher level of the hierarchical structure.)
determining a completeness and consistency for each decision based on the propagation; and (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of determining that the ruleset is complete and consistent.)
obtaining a specific decision to a real-world scenario by applying the hierarchical rule-based decision policy. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of performing the previous steps to a scenario.)
Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim includes the following additional elements:
a memory medium comprising instructions; 
a bus coupled to the memory medium; and 
a processor coupled to the bus that when executing the instructions causes the system to perform a method, comprising:
These additional elements are recited at a high level of generality (i.e., performing generic computer functions) such that they amount no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.04(d)(I):

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements are mere instructions to apply the exception using generic components, under MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 16 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
the method further comprising generating the hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of creating a hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 17 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein computing a reduced domain of values includes constructing a limited ruleset application constraint graph (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of constructing a limited ruleset application constraint graph.)
and filtering out values from the initial domain that are inconsistent with the limited ruleset application constraint graph. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of discarding values from the initial domain that are inconsistent with the limited ruleset application constraint graph.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

CLAIM 18 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
 (Under its broadest reasonable interpretation in light of the specification, this limitation recites the mental process, but for the recitation of the memory, bus, and processor, either in one’s head or on paper, of computing, based on the reduced domain of values, one or more missing cases.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 19 incorporates the rejection of claim 18.
Step 1: The claim recites a system, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of making a list of missing rules.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 20 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
 (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of making a list of arbitrary rules.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2017/0083837 A1 (“Hierarchical business rule model”, published 2017-03-23) to Berlandier et al., hereinafter Berlandier, in view of “An Approach to Verifying Completeness and Consistency in a Rule-Based Expert System” (AI Magazine Volume 3 Number 4, 1982) to Suwa et al., hereinafter Suwa.
As to claim 1, Berlandier teaches: A method for optimizing a hierarchical rule-based decision policy (Berlandier FIG. 3 steps 310 and 312 discloses performing first and second optimizations on a rule hierarchy model), the method comprising:
extracting, from a ruleset using at least one computer device, an initial domain of values for each decision within the ruleset; (Berlandier ¶ [0033] discloses “organizing [extracting] the rules [domain] into a separate data structure”. Berlandier Fig. 1 and ¶ [0032] discloses this happens on server computer 120.)
computing, using the at least one computer device based on the initial domain of values and a hierarchical structure of the ruleset, a reduced domain of values for each decision… (Berlandier ¶ [0036] discloses “the first optimization performed automatically simplifies (e.g., trims redundant rules) or optimizes the set of rules in the rule hierarchy to retain only a minimum number of rules for execution by the rule engine”);
… that, for each decision, contains options for the decision that are attainable by making lower-level decisions starting from a lowest level decision to obtain a constrained hierarchical structure which constrains each decision by a domain; (Berlandier ¶ [0036]: “The first optimization occurs when a child rule associated to a concept in the initial rule hierarchy model is equivalent to the rule associated with the rule's parent concept (e.g., the rule associated with the parent rule above the child rule), and then the child rule is ignored. In various embodiments, the simplification of the initial hierarchical rule model utilizes a breadth-first recursion starting with the leaves on the rule hierarchy”, where starting with the leaves means starting from a lowest level decision, and where decisions each decision in example Fig. 4B below, left-hand side, gets constrained by the domain of rules.)

    PNG
    media_image1.png
    313
    576
    media_image1.png
    Greyscale

propagating, using the at least one computer device, each of the reduced domain of values upwards in the hierarchical structure; (Berlandier ¶ [0037] discloses that a second optimization on a rule hierarchy model “associate one of the equivalent rules [associated with the children] to the parent node in the concept hierarchy”. Berlandier Fig 4C (reproduced below and annotated) discloses an embodiment in which rule RY is propagated upwards in the hierarchical structure. )

    PNG
    media_image2.png
    387
    645
    media_image2.png
    Greyscale

obtaining using the at least one computer device, a specific decision to a real-world scenario by applying the hierarchical rule-based decision policy. (Berlandier ¶ [0039] discloses: “Rule hierarchy model program 122 completes the rule hierarchy model (314). Rule hierarchy model program 122 compiles the optimized rule hierarchy model. The optimized rule hierarchy and concept hierarchy created from user inputs, for example in natural language, are compiled into executable code by rule hierarchy model program 122 for the rule hierarchy model. In various embodiments, the rule hierarchy model is used in decision processes in a business. For example, the rule hierarchy model is used to generate business decisions. The rule model depicted in FIG. 4B may be used to determine store locations in Florida providing the most time for the sale of alcohol, for example.”)

determining, using the at least one computer device, a completeness and consistency for each decision based on the propagation by deriving a set of missing rules; and 
However, Suwa teaches: determining… a completeness (Suwa discloses Logical Checks for Completeness on p. 18, first column) and consistency (Suwa discloses Logical Checks for Consistency on pp. 17-18, starting at the end of p.17) for each decision based on the propagation by deriving a set of missing rules; and (FIG. 1 and FIG. 2 detail the determination steps to check for completeness and consistency as defined on pages 17 and 18. Suwa p. 19, bottom of col. 1 discloses a procedure for a rule-checker program which results in the missing rules of Fig. 2. Logical Checks for Completeness also discusses detecting missing rules).
Further, Suwa teaches: using the at least one computer device (Abstract states the system is a computer program).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have combined the teachings of Suwa’s system into Berlandier’s system by checking the completeness and consistency of the rule hierarchy model, with a motivation to ensure the reduced ruleset produces the same result as the initial ruleset. Applicant admits in para. [0072], page 24 line 1, “known methods for analyzing the completeness of rulesets may be used.” Suwa explicitly teaches these methods under the aforementioned sections Logical Checks for Completeness and Logical Checks for Consistency.   

As to claim 2, the combination of Berlandier and Suwa teaches: The method of claim 1, 
Further, Berlandier teaches: further comprising generating the hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset. (Berlandier C. 7, L. 22-33 and Fig. 4A discloses a rule hierarchy in which the rules are input in natural language and ordered logically.) 


As to claim 3, the combination of Berlandier and Suwa teaches: The method of claim 1, 
Further, Berlandier teaches: wherein computing a reduced domain of values includes constructing a limited ruleset application constraint graph and (Fig. 4B left-hand side)
filtering out values from the initial domain that are inconsistent with the limited ruleset application constraint graph. (Fig. 4B right-hand side).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have combined the teachings of Berlandier’s system into the combination of Berlandier and Suwa’s system by constructing a ruleset graph and filtering values, with a motivation of optimizing, and thereby shrinking, the ruleset (Fig. 4B).

As to claim 4, the combination of Berlandier and Suwa teaches: The method of claim 1,
Further, Suwa teaches: further comprising computing, based on the reduced domain of values, one or more missing cases. (Suwa Fig. 1 discloses in the table with column titles Evaluation to Combinations that the missing cases comprise the combinations C4 and C8, which have no rules). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have combined the teachings of Suwa’s system into the combination of Berlandier and Suwa’s system by following the procedure of Suwa’s rule-checker program (Suwa p. 19, middle of col. 1), with a motivation to prepare for generating a list of missing rules.

As to claim 5, the combination of Berlandier and Suwa teaches: The method of claim 4,
Further, Suwa teaches: determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases. (Suwa Fig. 2 discloses generating a list of missing rules for combination C4).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have combined the teachings of Suwa’s system into the combination of Berlandier and Suwa’s system by generating a list of missing rules, with the same rationale and motivation as claim 4.

Claims 8-12 are computer program product claims corresponding to claims 1-5 respectively, Claims 15-20 are computer system claims corresponding to claims 1-5, respectively. Claims 8-12 and 15-20 are rejected for the same reasons as claims 1-5, respectively.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Berlandier and Suwa in view of U.S. Patent Application 2014/0164311 A1 to Junker et al., hereinafter Junker. 
As to claim 6, the combination of Berlandier and Suwa teaches: The method of claim 1,
However, Berlandier and Suwa do not teach: wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules.
	But Junker teaches: wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules. (Junker para. [0099] and Fig. 4, reproduced below, disclose a schematic diagram illustrating a procedure for generating a list of arbitrary rules. Examiner interprets arbitrary rules as arbitration rules.)


    PNG
    media_image3.png
    474
    397
    media_image3.png
    Greyscale

As to claim 7, the combination of Berlandier, Suwa, and Junker teaches: The method of claim 6,
Further, Junker teaches: wherein an arbitration rule is associated with a case having at least one conflicting decision. (Junker discloses in the abstract: “The arbitration rules override the rules that are in conflict for the cases which have conflicting decisions.” In relation to Fig. 4, Junker para. [0099] discloses: “This layer of arbitration rules resolves all the conflicts among the original rules.”)


Claims 13-14 are computer program product claims corresponding to claims 6-7, respectively. Claims 13-14 are rejected for the same reasons as claims 6-7, respectively.
Claim 20 is a computer system claim corresponding to claim 6 and is rejected for the same reasons as claim 6.
Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered. 
Drawings Objections: The drawings objections from 11/10/2020 regarding the text error in Fig. 9 and regarding Fig. 11, numeral 912 are withdrawn due to the replacement drawing sheets filed 02/10/2021.

Specification Objections: Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the replacement specification filed 02/10/2021. Examiner agrees with Applicant’s arguments filed 02/10/2021 regarding the specification objection of paragraph [0062]. All specification objections from 11/10/2020 have been withdrawn.

Claim Objections: Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amended claims filed 02/10/2021. All claim objections from 11/10/2020 have been withdrawn.

35 U.S.C. 101 Claim Rejections:  Applicant's arguments have been fully considered but they are unpersuasive. 
Applicant’s Argument 1: On Remarks page 16, Applicant respectfully traverses the Office's finding that the claimed invention falls under the subject of mental processes, and submits that independent claims 1, 8, and 15, at least as amended, contain features that, when the claims are read as a whole, indicate that the recited claims cannot be read as such. 
On Remarks page 17, Applicant states: [I]f any that the solution of the current invention may touch upon "...mental process, either in one's head or on paper," they are ancillary to the overall purpose of targeted direction of automated development of optimized decision engines that can decide large volumes of cases in a consistent way. This means that the process is not merely a mathematical concept, an organization of human activity, or a mental process. Moreover, the amendments included herein further serve to differentiate the claimed invention from mere mental process by, inter alia, specifying that the processes are performed by at least one computer device and that the resulting hierarchical rules-based decision policy is used to obtain a specific decision to a real- world scenario. As such, the claims recite eligible subject matter that is not classified as an abstract idea under Prong One of Step 2A as outlined in the 2019 Revised Guidance.

Examiner’s Response 1: The claims are evaluated under 35 U.S.C. 101 using the 101 flowchart for eligible subject matter as outlined in the 2019 Revised Guidance. In Step 1, the statutory category is identified (e.g., Claim 1 is a method). In Step 2A Prong 1, all mental processes are identified (e.g., Claim 1 recites extracting, computing, propagating, determining, and obtaining). Each of these steps can reasonably be performed in one’s mind. In Step 2A Prong 2, all additional elements are identified (e.g., Claim 1 recites a neural network and a computer device). Each of these additional elements is evaluated under MPEP § 2106.04(d)(I) and § 2106.05 to determine if the judicial exception is integrated into a 
Applicant respectfully reminds Applicant Step 2A Prong 1 does not evaluate whether the claim as a whole amounts to a judicial exception, but rather whether the claim recites any judicial exception.

Applicant’s Argument 2: On Remarks page 19, Applicant argues that claim 1 limitations are "not [a] well-understood, routine, conventional activity in the field" of automated development of optimized decision engines. It is not sufficient for an element simply to be disclosed in a prior art citation for it to be considered routine. The citation has to make it clear that the element is in fact routine, e.g., by stating "it is common to use...", "it is standard practice to..." etc., which makes the test significantly stricter than the requirement for supporting a novelty rejection. This is the case not only for the independent claims, but for the dependent claims as well. Therefore, the Office is urged to find that the additional elements of claim 1, 10, and 16, as well as dependent claims 2 and 13, among others, amount to significantly more than any purported exception itself and as such, the claims are eligible.
Examiner’s Response 2: This argument is moot. No additional element is evaluated under MPEP 2106.05(d) as Well-Understood, Routine, Conventional Activity in Step 2B, nor are the additional elements required to be evaluated under MPEP 2106.05(d) in this office action’s 103 rejections. The additional elements may be evaluated under any categories under MPEP 2106.05(a)-(h) in Step 2B to determine eligibility.

35 U.S.C. 103 Claim Rejections: Applicant's arguments have been fully considered but they are not persuasive. Berlandier teaches the full “computing…” limitation in ¶ [0036] as cited in 35 USC 103 Claim 
Examiner’s Note
Applicant amended claims 6, 13, and 20 to replace the term “arbitration rules” with “arbitrary rules”. Claims 7 and 14 still recite the term “arbitration rules”. Applicant should ensure that the claims are recited as intended.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHER H. JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122